Citation Nr: 1732119	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1942 to January 1946.  The Veteran was awarded the World War II Victory Medal.  He died December [redacted], 1980.  The appellant is the Veteran's daughter; she claims entitlement to accrued benefits due to the Veteran's widow at the time of her death.  The widow died November [redacted], 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision from the Department of Veterans (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

In August 2016, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay in this matter, further development is required before adjudicating the issue on appeal.

The appellant asserts that the widow's accrued benefits should include deductions for medical expenses paid to [redacted] Senior Residence ([redacted]) and Homestead Healthcare Services (Homestead), a third-party provider that provides medical services at [redacted].  The widow lived at [redacted] from June 2011 to November 2011.  A November 2011 Medical Expense Report reflects that [redacted] expenses total $8034 and Homestead expenses total $2500.  The report reflects that other medical expenses included Medicare Part B totaling $1045 for the period from January to November 2011, a $100 dental insurance expense from January 2011, and prescription drug expenses totaling $69.50 from June to November 2011.

During her lifetime, in June 2011 the widow was awarded death pension with entitlement to aid and attendance effective September 30, 2010 and payable from October 1, 2010.  The widow's monthly benefit amount was $57 and the PMC allowed medical expenses of $1158 as a continuing deduction beginning October 1, 2010.  

In November 2011 the appellant filed an application for accrued benefits due a deceased beneficiary.  In a December 2011 decision the PMC awarded improved pension at a monthly rate of $57 effective December 1, 2011 and reported the widow's net countable income was $12452 and her medical expenses totaling $1158 were considered towards her countable income.  In the October 2012 decision the PMC authorized payment for $755, the amount the appellant paid for the widow's funeral expenses.  The PMC determined that [redacted] is an independent senior living facility and expenses paid to them are not deductible medical expenses for retro-active benefits.  The PMC also determined that expenses paid to Homestead were not reimbursable because the expenses were already used to compute the widow's entitlement to retroactive benefits.  The appellant appealed that decision.

In the July 2013 statement of the case the PMC reported that VA determined that there were accrued benefits available totaling $2751 and found the appellant was entitled to $755 in accrued benefits for funeral services.  The PMC reported that the calculation for accrued benefits due already considered the $2500 for Homestead when determining the amount due to the widow at the time of death.  The PMC also determined that the widow was a resident of [redacted], that [redacted] does not provide custodial care, and as a result those expenses are not deductible.  

The record reveals a September 2012 manual calculations screenshot for the widow's monthly ($1062) and annual ($12750) social security income and medical expenses in the amount of $1158.  A second screenshot shows retroactive benefits in the amount of $2751 dated February 2011.  However, the record is absent evidence that the PMC considered the claimed medical expenses the widow incurred while living at [redacted].  Accordingly, the Board finds remand is necessary to obtain evidence that demonstrates how the PMC calculated the widow's accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  Prepare an accounting of the widow's pension benefits.  Include the period from June 2011 to November 2011.  Show the widow's income, medical expenses, and pension benefits paid and explain what deductions were made.  A copy of the accounting should be included in the claims file.  

2.  After completing the requested action, and any additional actions deemed necessary, the AOJ should readjudicate the claim for entitlement to additional accrued benefits.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


